Citation Nr: 0908905	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  02-12 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for lipomas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1996 to 
January 2000.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which granted service connection for 
lipomas and assigned a 0 percent (noncompensable) evaluation 
effective January 22, 2000.    

The Board remanded the case to the RO for further development 
in March 2004.  
During the pendency of this appeal, the Veteran's original 
claims file was lost.  The claims file has been reconstructed 
with available evidence.  In a June 2007 rating decision, 
after receiving new evidence, the RO granted an increased 10 
percent evaluation for lipomas effective February 26, 2007.  

In a November 2007 decision, the Board granted a 10 percent 
evaluation for lipomas for the entire appeals period.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court or CAVC).  In September 
2008, the Court vacated that Board's decision and remanded 
the case to the Board for readjudication in compliance with 
an August 2008 Joint Motion.  The Joint Motion for Partial 
Remand provided that the Board's grant of a 10 percent rating 
for lipomas prior to February 26, 2007 should not be 
disturbed.  Therefore, the Board has recharacterized the 
issue on appeal.  


FINDINGS OF FACT

1.  The Veteran is shown to have scattered lipomas of his 
extremities and torso and one on the left buttock.  

2.  The Veteran has six residual surgical scars secondary to 
the removal of lipomas, each one inch by one-eighth of an 
inch in size.  Two scars are located near his umbilicus, two 
on the left chest, one on the left forearm, and one on the 
left hand.  The Veteran's scars are tender and painful to 
touch.  

3.  Lipomas and residual surgical scars secondary to the 
removal of lipomas affect less than 5 percent of the entire 
body.

    
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for lipomas have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.118, Diagnostic Codes 7800-7806 and 7819 
(effective prior to and from Aug. 30, 2002).

2.  The criteria for a separate 10 percent evaluation for 
surgical scars secondary to the removal of lipomas on the 
anterior surface of the trunk have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7806 and 
7819 (effective prior to and from Aug. 30, 2002).

3.  The criteria for a separate 10 percent evaluation for 
surgical scars secondary to the removal of lipomas on the 
left extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.118, Diagnostic Codes 7800-7806 and 7819 
(effective prior to and from Aug. 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In an August 2005 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  

A February 2007 letter provided the Veteran with notice of 
the type of specific evidence necessary to establish a 
disability rating and effective date.   Despite the 
inadequate timing of this notice, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
that regard, the August 2005 letter addressed the Veteran's 
original application for service connection.  In October 
2001, the RO awarded service connection for lipomas and 
assigned a noncompensable evaluation.  Therefore, the August 
2005 letter served its purpose in providing VCAA notice and 
its application is no longer required because the original 
claim has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA examinations 
have been associated with the claims file.  VA has provided 
the Veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The Veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The record is complete and the case is 
ready for review.


Law

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The Court has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The evidence of 
record does not establish distinct time periods where the 
Veteran's service-connected disability results in symptoms 
that would warrant different ratings.

The Veteran was been assigned a 10 percent evaluation for 
lipomas under Diagnostic Code 7819-7804.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  See 38 C.F.R. § 
4.27 (2008).

During the pendency of this appeal, VA amended the rating 
schedule governing ratings of skin, 38 C.F.R. § 4.118, 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  The Board is required to consider the claim 
in light of both the former and revised schedular rating 
criteria.  VA's Office of General Counsel has determined that 
the amended rating criteria, if favorable to the claim, can 
be applied only for periods from and after the effective date 
of the regulatory change.  However, both the old and the new 
regulations will be considered for the period after the 
change was made.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g) 
(West 2002).

Under the former version of Diagnostic Code 7819, benign new 
growths of the skin are rated as scars, disfigurement, etc.  
Additionally, unless otherwise provided, the disability may 
be rated as eczema dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations.  
38 C.F.R. § 4.118, Diagnostic Code 7819 (effective prior to 
Aug. 30, 2002).   

Diagnostic Code 7800, applicable prior to August 30, 2002, 
assigns a 0 percent (noncompensable) rating for a slight 
scar, disfiguring the head, face, or neck; a 10 percent 
rating for a moderate, disfiguring scar; a 30 percent rating 
requires for a severe scar, especially if producing a marked 
and unsightly deformity of the eyelids, lips, or auricles; 
and a 50 percent rating for complete or exceptionally 
repugnant deformity of one side of the face or a marked or 
repugnant bilateral disfigurement. 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective prior to Aug. 30, 2002).

Diagnostic Codes 7801 and 7802 pertain to scars resulting 
from third or second degree burns.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801 and 7802 (effective prior to Aug. 30, 
2002).

Diagnostic Code 7803, applicable prior to August 30, 2002, 
assigns a maximum 10 percent evaluation for superficial scars 
that are poorly nourished with repeated ulceration. 38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (effective prior to Aug. 30, 
2002).

Diagnostic Code 7804, applicable prior to August 30, 2002, 
assigns a maximum 10 percent evaluation for superficial scars 
that are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to 
Aug. 30, 2002).

Diagnostic Code 7805, applicable prior to August 30, 2002, 
rates other scars based on the limitation of the part 
affected. 38 C.F.R. § 4.118, Diagnostic Code 7805 (effective 
prior to Aug. 30, 2002).

Diagnostic Code 7806, applicable prior to August 30, 2002, 
provided a 10 percent evaluation for eczema with exfoliation, 
exudation, or itching, if involving an exposed area or 
extensive area; 30 percent evaluation for eczema with 
constant exudation or itching, extensive lesions, or marked 
disfigurement; and a 50 percent evaluation for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  See 
38 C.F.R. § 4.118 (effective prior to Aug. 30, 2002).

Currently, Diagnostic Code 7819 directs that benign skin 
neoplasms should be rated as a disfigurement of the head, 
face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805), or impairment of function.  
38 C.F.R. § 4.118, Diagnostic Code 7819 (2008).

Under the current rating schedule, disfigurement of the head, 
face, or neck is assigned a 10 percent evaluation with one 
characteristic of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective from Aug. 30, 2002).  A 30 
percent evaluation is assigned with visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features, or; with two or three 
characteristics of disfigurement.  Id.  A 50 percent 
evaluation is assigned with visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features, or; with four or five 
characteristics of disfigurement.  Id.  An 80 percent 
evaluation is assigned with visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes, ears, cheeks, lips), or; with six or more 
characteristics of disfigurement.  Id.

The eight characteristics of disfigurement are: a scar, 5 or 
more inches in length; a scar, at least one-quarter inch wide 
at widest part; surface contour of a scar that is elevated or 
depressed on palpation; a scar that is adherent to underlying 
tissue; hypo-or hyper-pigmented skin in an area exceeding 6 
square inches; abnormal skin texture in an area exceeding 6 
square inches; underlying soft tissue missing in an area 
exceeding 6 square inches; and indurated and inflexible skin 
in an area exceeding 6 square inches.  Id. at Note (1).  
Tissue loss of the auricle and anatomical loss of the eye are 
rated under Diagnostic Codes 6207, 6061, or 6063 as 
appropriate.  Id. at Note (2).  Unretouched color photographs 
should be considered when evaluating under these criteria.  
Id. at Note (3).

Scars, other than on the head, face, or neck, that are deep 
or that cause limited motion are assigned a 40 percent 
evaluation for an area or areas exceeding 144 square inches; 
a 30 percent evaluation for an area or areas exceeding 72 
square inches; a 20 percent evaluation is assigned for an 
area or areas exceeding 12 square inches (77 sq. cm.); and a 
10 percent evaluation for an area or areas exceeding 6 square 
inches.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  
Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, are separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Id. at Note (1).  A deep 
scar is one associated with underlying soft tissue damage. 
Id. at Note (2).

Scars, other than on the head, face, or neck, that are 
superficial and that do not cause limited motion are assigned 
a 10 percent evaluation for an area or areas of 144 square 
inches or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2008).  
Scars that are in widely separated areas are separately rated 
and combined in accordance with § 4.25.  Id. at Note (1). A 
superficial scar is one not associated with underlying soft 
tissue damage. Id. at Note (2).

Superficial and unstable scars are assigned a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Id. at Note 
(1).  A superficial scar is one not associated with 
underlying soft tissue damage.  Id. at Note (2).

Under the current rating schedule, scars that are superficial 
and painful on examination are assigned 10 percent 
evaluation. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  
A superficial scar as one not associated with underlying soft 
tissue damage. Id. at Note (1).  A 10 percent evaluation will 
be assigned for a scar on the tip of a finger or toe even if 
amputation of the part would not warrant a compensable 
evaluation. Id. at Note (2).

Other scars are rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2008).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability.  38 C.F.R. § 4.14 
(2008).  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994) (impairments associated with a veteran's service-
connected disability may be rated separately unless they 
constitute the same disability or the same manifestation)

Background and Evidence

Medical evidence of record includes the Veteran's service 
treatment records, an August 2001 VA examination, and a 
February 2007 VA examination.  

Service treatment records show that the Veteran was seen for 
lipomas in service.  He had three lipomas removed in February 
1999 due to pain.  It is unclear from the available service 
treatment records whether additional lipomas were removed in 
service.  The Veteran's December 1999 separation examination 
noted that the Veteran had seven one-and-a-half centimeter 
scars, five on his abdomen, one on his right forearm, and one 
on his left forearm. 

During an August 2001 VA examination, the Veteran reported 
that he had various bumps removed while he was in service, 
and that they were sent out for a biopsy.  The Veteran was 
concerned about noticing recurrent bumps in the same area.  
An examination of the skin revealed the absence of abnormally 
pigmented lesions.  A small lump was palpable involving the 
anterior abdominal wall below the skin.  The lump was very 
small and was easily movable.  No tenderness was noted on 
palpation of the lump.  It felt firm to touch and the 
overlying skin was not attached.  A small lump was also 
palpable in the buttock.  This was firm to touch and was non-
tender.  The overlying skin was not involved.  The Veteran 
had a superficial scar in the lower abdomen representing the 
place where the previously noted lump was removed.  The 
Veteran was diagnosed with multiple nodules (subcutaneous) 
with no evidence of infection, status post biopsy times two.  
The examiner concluded that the Veteran had lumps in the 
body, which were removed.  The examiner stated that these 
apparently were subcutaneous lumps and at one point, one or 
two lumps were removed from the left lower abdomen.  A second 
lump was later removed.  The pathology reports of these lumps 
were not available for review.  The examiner stated that 
these lumps could have been lipomas or other cysts.  The 
Veteran did have a cyst in the left lower abdominal 
subcutaneous tissue at that time.    

Although the VA examiner discussed two lipomas or cysts that 
were present and the removal of such in service, he did not 
address findings pertaining to the Veteran's surgical scars.  
The Board found that the August 2001 VA examination was 
insufficient for rating purposes and remanded the claim in 
March 2004, for a more recent VA examination to address the 
current rating criteria for evaluating skin disabilities, to 
include scars.  

A VA examination was completed in February 2007.  The Veteran 
reported having lipomas since 1997 which had increased over 
time.  Physical examination showed that less than 5 percent 
of exposed areas and less than 5 percent of the entire body 
was affected.  The Veteran had multiple lipomas removed due 
to pain.  He had scars that were all similar, each measuring 
one inch by one eighth of an inch.  Two scars were located 
near his umbilicus, two on the left chest, one on the left 
forearm, and one on the left hand.  The Veteran had scattered 
lipomas of his extremities and torso, and he had a painful 
one of the left buttock, especially when he sat.  There was 
no evidence of acne or chloracne.  No diagnostic tests were 
indicated.  There was no disfigurement of the head, face, or 
neck.  The Veteran's scars were painful and tender to touch.  
They were lighter than surrounding skin, but non-disfiguring.  
There was no limitation of motion related to the scars.  
There was no inflammation, edema, or colloid formation.  The 
scars were superficial and not deep.  There was no loss of 
underlying tissue.  

The Veteran was diagnosed with multiple lipomas and multiple 
scars of characteristics as noted.  The examiner indicated 
that the Veteran's lipomas did not influence his 
employability.  The only functional impairment of the 
Veteran's lipomas was that he could not be seated for long 
periods of time before his left buttock was uncomfortable.  
He took over-the-counter medication for painful scars, but 
found that it was not helpful.  

Legal Analysis

The current appeal was remanded by the Court in September 
2008 for compliance with an August 2008 Joint Motion.  The 
Joint Motion moved to vacate a November 8, 2007 Board 
decision, which denied a rating in excess of 10 percent for 
lipomas prior to and after February 26, 2007.  The Joint 
Motion provides that Board's grant of a 10 percent rating for 
lipomas prior to February 26, 2007 was not the subject of the 
Joint motion and should not be disturbed.   The Joint Motion 
provides that a remand was required to allow the Board to 
address the implication of Jones v. Principi, 18 Vet. App. 
248, 261 (2004) on the Veteran's claims for am increased 
rating for all his scars under Diagnostic Code 7804.  The 
Board must determine whether individual lipomas and residual 
scars on widely separated areas of the body should be 
separately rated in accordance with 38 C.F.R. § 4.25. 

The question of whether separate ratings were assignable for 
multiple scars under Diagnostic Code 7804 was raised in Jones 
v. Principi, 18 Vet. App. 248, 261 (2004).  The Court 
declined to make any such interpretation on that issue, and 
instead remanded the matter of whether scars under Diagnostic 
Code 7804 are to be rated individually or cumulatively.  The 
Court stated, in Jones, "Assuming that the appellant has 
multiple scars not associated with underlying tissue damage, 
there are a variety of interpretive issues presented that the 
Court believes the Secretary should address in the first 
instance."  Id.  Similarly, in the recent decision of 
Bradley v. Peak, the issue of whether separate disability 
ratings for individual scars are appropriate under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 was remanded for initial 
consideration by the Board.  See Bradley v. Peak, 22 Vet. 
App. 280, 288 (2008) (citing Jones v. Principi, 18 Vet. App. 
248 (2004)).  

The Board will, therefore, address in the first instance 
whether separate ratings are available under the Diagnostic 
Codes pertaining to scars, to include Diagnostic Code 7804, 
as they apply to the Veteran's service-connected lipomas and 
residual surgical scars.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14. A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Medical evidence of record shows that the Veteran has two 
separate and distinct manifestations resulting from his 
service-connected lipomas.  The first manifestation is of 
scattered multiple lipomas located on the extremities, torso, 
and one on the left buttock.  The Veteran also has current 
surgical scars from the removal of lipomas.  He now has a 
total of 6 scars, each measuring one inch by one-eighth of an 
inch, with two scars were located near his umbilicus, two on 
the left chest, one on the left forearm, and one on the left 
hand.  Therefore, the Board will consider ratings for the 
Veteran's lipomas, and for residual surgical scars 
separately.  



Service-connected Lipomas

In this case, the Board finds that the Veteran's lipomas were 
correctly rated under the provisions of Diagnostic Code 7819 
(benign new growths of the skin or benign skin neoplasms).  A 
"lipoma" is defined as a "benign, soft, rubbery, 
encapsulated tumor of adipose tissue, usually composed of 
mature fat cells."  DORLANDS ILLUSTRATED MEDICAL DICTIONARY, 
pg. 1056 (30th ed. 2003).

Medical evidence shows that the Veteran has multiple lipomas.  
The Veteran's service treatment records show that the Veteran 
had a total of seven lipomas and scars from the removal of 
such since 1999.  An August 2001 VA examination shows that 
the Veteran had two lipomas at that time that were not 
painful, and noted that he had removal of lipomas in service.  
The Veteran's most recent February 2007 VA examination shows 
that his lipomas have increased.  

The Veteran is currently in receipt of a 10 percent 
evaluation for lipomas under Diagnostic Code 7819-7804.  The 
Veteran's disability was initially considered under 
Diagnostic Code 7819 for benign skin neoplasms.  See 38 
C.F.R. § 4.118, Diagnostic Code 7819 (2008).  Diagnostic Code 
7819, effective prior to August 30, 2002, directs that the 
Veteran's disability should be rated as scars, disfigurement, 
etc.  Diagnostic Code 7819 also provides that the disability 
may be rated as eczema.  Diagnostic Code 7819, effective from 
August 30, 2002, directs that benign skin neoplasms should be 
rated based on disfigurement, scars, or impairment of 
function.  
In this case, Diagnostic Code 7819 requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  See 38 C.F.R. § 4.27 (2008).  

The Board finds than an evaluation in excess of 10 percent is 
not warranted for lipomas under Diagnostic Code 7819-7804.  
Although the Veteran has multiple lipomas, the Veteran's 
lipomas do not result in any separate and distinct 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(discussing "pyramiding" of ratings).  The Veteran's lipomas 
all stem from the same disability.  

Separate ratings are not warranted under Diagnostic Code 7819 
as it applies to "benign skin neoplasms."  Diagnostic Code 
7819 allows for a rating as analogous to eczema under 
Diagnostic Code 7806.  Diagnostic Code 7806 clearly does not 
contemplate separate ratings for each area affected by 
eczema, as a compensable rating is assigned for eczema which 
affects any exposed area or extensive area.  See 38 C.F.R. § 
4.118 (effective prior to Aug. 30, 2002).  Higher ratings 
under that code depend solely on the severity of the 
disability.  Id.  Therefore, it does not appear that separate 
ratings for multiple benign skin neoplasms are contemplated 
under Diagnostic Code 7819 where they represent the same 
disability and the same manifestations of such disability.  

Further, objective medical evidence does not establish that 
the Veteran has multiple lipomas which are superficial and 
tender and painful on objective demonstration or examination 
warranting an evaluation in excess of 10 percent under 
Diagnostic Code 7804.  See 38 C.F.R. § 4.118, Diagnostic Code 
7804 (effective prior to and from Aug. 30, 2002).  The 
Veteran had two lipomas at the time of an August 2001 VA 
examination that were not shown to be painful on physical 
examination.  The examiner found a small lump, palpable in 
the anterior abdominal wall below the skin; there was no 
tenderness on palpation of the lump.  During a February 2007 
VA examination, although there were scattered lipomas over 
the extremities and torso, only one, which was located on his 
left buttock, was reported to be painful, particularly with 
sitting; however, there was no objective evidence of 
additional painful lipomas.  The Veteran was found to have 
scars that were painful and tender to touch.  These scars are 
separately rated below.  In light of the foregoing, the Board 
finds that an evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 7804 for lipomas.

The Veteran's lipomas are not shown to result in a 
disfigurement of the head, face, or neck, to warrant an 
evaluation under Diagnostic Code 7800.  Diagnostic Codes 7801 
and 7802, effective prior to Aug. 30, 2002, pertain to scars 
resulting from third or second degree burns, and are not 
applicable in the present case.  

The Veteran's lipomas are not shown to be poorly nourished 
with repeated ulceration; are not shown to result in 
limitation of function or impairment of function; are not 
shown to be deep, causing limited motion; do not exceed 144 
square inches; and are not shown to be unstable to warrant an 
evaluation under Diagnostic Code 7803 (in effect prior to 
August 30, 2002), Diagnostic Codes 7801- 7803 (effective from 
August 30, 2002), and Diagnostic Code 7805 (effective prior 
to and from Aug. 30, 2002).  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 (2002), 7801-7803, 7805 (2008).  The 
Veteran's VA examination shows that less than 5 percent of 
exposed areas and less than 5 percent of the entire body was 
affected.  

The Veteran's lipomas are not characterized by exfoliation, 
exudation, itching, extensive lesions, marked disfigurement, 
systemic or nervous manifestations, and are not exceptionally 
repugnant such that evaluation under Diagnostic Code 7806 for 
eczema, effective prior to August 30, 2002 is warranted.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Surgical Scars from the Removal of Lipomas

Medical evidence shows that the Veteran has six residual 
surgical scars which are painful on examination.  An August 
2001 VA examination noted that he had removal of lipomas in 
service and noted the presence of at least one surgical scar.  
The Veteran's most recent February 2007 VA examination shows 
that his surgical scars were painful.  

Scars that are superficial and tender or painful on objective 
demonstration warrant a 10 percent evaluation under 
Diagnostic Code 7804.  See 38 C.F.R. § 4.118, Diagnostic Code 
7804 (effective prior to and from Aug. 30, 2002).  

The Veteran contends that separate ratings for multiple scars 
are warranted under Diagnostic Code 7804 for each painful or 
tender residual surgical scar.  It was noted in the August 
2008 Joint Motion, that under the former and current rating 
schedule for the skin, Note (1) to both Diagnostic Code 7801 
and 7802 provides that "[s]cars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, are separately rated and 
combined in accordance with 38 C.F.R. § 4.25."  See 38 
C.F.R. § 4.118, Diagnostic Code 7801, 7802 (2008).  It is 
clear that Diagnostic Codes 7801 and 7802 contemplate 
separate ratings for multiple scars.  However, the provisions 
for separate ratings for scars in widely separated areas do 
not specifically apply to Diagnostic Code 7804.  Nonetheless, 
the Secretary has indicated that scars on separate areas of 
the body may be separately evaluated. 

During the pendency of this appeal, VA again amended the 
rating schedule governing ratings of skin, 38 C.F.R. § 4.118, 
effective October 23, 2008.  See 73 Fed. Reg. 54708-54712 
(September 23, 2008).  This amendment applies to all 
applications for benefits received by VA on or after October 
23, 2008.  Id.  The Board notes that a Veteran rated under 
Diagnostic Codes 7800, 7801, 7802, 7804, and 7805 before 
October 28, 2003 can request review under the revised 
diagnostic codes.  The Veteran has not requested such a 
review, and his application for benefits was not received on 
or after October 23, 2008; thus, the amended rating schedule 
is not for application in the present case.  The Board finds, 
however, that comments and VA responses to the new criteria 
contained in the Federal Register may help to clarify VA's 
policies concerning the evaluation of scars in this case.  VA 
noted, in response to a comment about Diagnostic Code 7801, 
Note (2) which applies to separate ratings, that "the 
requirement to separately evaluate scars on separate areas of 
the body is not a new requirement . . . we evaluate separate 
areas of the body to compensate for functional loss of the 
different areas of the body separately."  Id.  

In the present case, the Veteran is shown to have two 
surgical scars located near his umbilicus, two on the left 
chest, one on the left forearm, and one on the left hand.  
The scars each measure one inch by one-eighth of an inch.  
The scars were superficial, and were painful and tender to 
touch.  The Veteran's scars, in this case, are shown to be 
present on two separate areas of the body, specifically, the 
anterior surface of the trunk and the left extremity.  Using 
Note (1) to Diagnostic Code 7801 and 7802 as guidance, along 
with comments to the revised rating schedule discussed above, 
the Board finds that separate ratings may be assigned for 
scars present on the anterior surface of the trunk and the 
left extremity.   See 38 C.F.R. § 4.118, Diagnostic Code 
7801, 7802 (2008); 73 Fed. Reg. 54708-54712 (September 23, 
2008).   Thus, the Board finds that a 10 percent evaluation 
is warranted for painful surgical scars secondary to the 
removal of lipomas on the anterior surface of the trunk.  See 
38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to 
and from Aug. 30, 2002).  A separate 10 percent evaluation is 
warranted for painful surgical scars secondary to the removal 
of lipomas on the left extremity.  Id.  

The Veteran's residual surgical scars are not shown to result 
in a disfigurement of the head, face, or neck, to warrant an 
evaluation under Diagnostic Code 7800.  Diagnostic Codes 7801 
and 7802, effective prior to Aug. 30, 2002, pertain to scars 
resulting from third or second degree burns, and are not 
applicable in the present case.  

The Veteran's residual surgical scars are not shown to be 
poorly nourished with repeated ulceration; are not shown to 
result in limitation of function or impairment of function; 
are not shown to be deep, causing limited motion; do not 
exceed 144 square inches; and are not shown to be unstable to 
warrant an evaluation under Diagnostic Code 7803 (in effect 
prior to August 30, 2002), Diagnostic Codes 7801- 7803 
(effective from August 30, 2002), and Diagnostic Code 7805 
(effective prior to and from Aug. 30, 2002).  See 38 C.F.R. § 
4.118, Diagnostic Codes 7803 (2002), 7801-7803, 7805 (2008).  
The Veteran's VA examination shows that less than 5 percent 
of exposed areas and less than 5 percent of the entire body 
was affected, and the Veteran took over-the-counter 
medication for pain.  

Extraschedular Consideration

In denying the claim for a higher rating, the Board has 
considered the potential application of other various 
provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's lipoma 
with the established criteria found in the rating schedule 
for skin disabilities shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that has received 
any further medical treatment for his disability.  
Additionally, there is no evidence of marked interference 
with employment due to the Veteran's disability.  The 
February 2007 VA examiner found that the Veteran's lipomas 
did not influence his employability.  There is nothing in the 
record which suggests that the disability itself markedly 
impacted his ability to perform his job.  Moreover, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture.  

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not show 
in this case is that the manifestations of the Veteran's 
service-connected disability have resulted in unusual 
disability or impairment that has rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 38 
C.F.R. § 3.321(b)(1) is not warranted in this case.


Conclusion

The preponderance of the evidence is against the claim for a 
higher evaluation for the Veteran's service-connected 
lipomas.  The Board concludes that the evidence supports a 
separate 10 percent rating for surgical scars secondary to 
the removal of lipomas on the anterior surface of the trunk.  
The evidence supports a separate 10 percent rating for 
surgical scars secondary to the removal of lipomas on the 
left extremity.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt.


ORDER

An increased rating for lipomas, in excess of 10 percent, is 
denied.

A separate 10 percent rating, but no more, is granted for 
surgical scars secondary to the removal of lipomas on the 
anterior surface of the trunk subject to the law and 
regulations governing the payment of monetary benefits. 

A separate 10 percent rating, but no more, is granted for 
surgical scars secondary to the removal of lipomas on the 
left extremity subject to the law and regulations governing 
the payment of monetary benefits. 




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


